DETAILED ACTION
Applicants’ arguments, filed 4 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claim 42 is understood to exclude medications prescribed for ulcerative colitis. To help determine which drugs are prescribed for ulcerative colitis, the examiner cites Mayo Clinic (https://www.mayoclinic.org/diseases-conditions/ulcerative-colitis/diagnosis-treatment/drc-20353331?p=1 accessed 27 October 2020, pages 1-7) (this reference has previously been cited in the file record). Mayo Clinic teaches drugs that are used to treat ulcerative colitis on pages 2-3 of Mayo Clinic. As best understood by the examiner, the drugs specifically taught by Mayo Clinic, as well as those specifically disclosed on page 1, paragraph 0003 and figure 1 of the instant specification are excluded by the instant claims. However, for the purposes of examination under prior art, the examiner understands that drugs not specifically disclosed by the specification or taught by Mayo Clinic are not understood to be excluded by the instant claims, as these drugs are not prescribed for treatment of a gastrointestinal autoimmune disorder.

Claim 55 is understood to require either (i), (ii), (iii), or (iv). Claim 56 is interpreted similarly.
Response to Arguments Regarding Claim Interpretation: Applicant appears to dispute the examiner’s interpretation of claim 42. In applicant’s response on 4 February 2021 (hereafter referred to as applicant’s response), applicant argues that the instant specification discloses that the term “prescribed” has the meaning of “used”, as of page 7, first paragraph of applicant’s response. Applicant does not point to a portion of the instant specification that is alleged to disclose this.
The examiner disagrees with applicant’s arguments regarding how the term “prescribed” in claim 42 should be interpreted. The instant specification, page 16, discloses the following on lines 13-14.

    PNG
    media_image1.png
    47
    620
    media_image1.png
    Greyscale

The examiner takes the position that the phrase “according to some embodiments” would appear to indicate that the above statement is not a definition of the term “prescribed.”
In fact, elsewhere in the instant specification, applicant indicates that the term “prescribed” has the following meaning, as of page 8, paragraph 0031 of the instant specification.


    PNG
    media_image2.png
    133
    642
    media_image2.png
    Greyscale

The above-reproduced text would appear to indicate that the language “substantially devoid of an active agent in a medication prescribed for the treatment of a gastrointestinal autoimmune disease” would exclude only those medications which a physical can approve for treating a gastrointestinal autoimmune disorder.
As such, applicant’s arguments regarding how claim 42 is to be interpreted are not persuasive.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42-46 and 52-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stremmel (US Patent 6,677,319) in view of Jubeh et al. (Journal of Drug Targeting, Vol. 14(3), April 2006; pages 155–163).
Stremmel is drawn to phosphatidylcholine, in which phosphatidylcholine has a protective effect on the large intestinal mucosa, as of Stremmel, title and abstract. Stremmel teaches treatment of ulcerative colitis, as of Stremmel, at least column 1 lines 10-15.
Stremmel does not teach that the phosphatidylcholine is in the form of a liposome.
Jubeh et al. (hereafter referred to as Jubeh) is drawn to treatment of colitis with liposomes comprising Superoxide dismutase, 4-amino tempol, and/or catalase, as of Jubeh, page 155, title and abstract. Jubeh teaches treating ulcerative colitis, as of Jubeh, page 155, end of abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the phosphatidylcholine of Stremmel in the form of liposomes, as of Jubeh. Stremmel teaches that phosphatidylcholine has a therapeutic effect for treating ulcerative colitis. Jubeh teaches liposomes being administered to a “patient” suffering from ulcerative colitis, wherein said patient is a rat in the rat model of ulcerative colitis. As such, the skilled artisan would have been motivated to have formulated the 
As to claim 42, the claim requires a small unilamellar vesicle. Jubeh teaches a small unilamellar vesicle on page 156, right column, bottom paragraph.
As to claim 42, the claim requires that the composition be substantially devoid of a compound being an active agent in a medication prescribed for treatment of a gastrointestinal autoimmune disease. As best understood by the examiner, Superoxide dismutase, 4-amino tempol, and/or catalase, as of Jubeh, are not medications prescribed for treatment of a gastrointestinal autoimmune disease. However, even if, purely en arguendo, the compounds taught by Jubeh are excluded by the claims, the skilled artisan would still have been motivated to have made liposomes from phosphatidylcholine in the absence of an additional therapeutic agent to administer to a patients suffering from ulcerative colitis because phosphatidylcholine has a therapeutic effect against ulcerative colitis, as taught by Stremmel.
As to claims 43-44, Stremmel teaches treatment of ulcerative colitis, as of Stremmel, at least column 1 lines 10-15. Jubeh also teaches treating ulcerative colitis, as of Jubeh, page 155, end of abstract. Ulcerative colitis is understood to be a form of inflammatory bowel disease, as required by claim 43.
As to claim 45, Stremmel teaches phosphatidylcholine, as of the title. Jubeh also teaches phosphatidylcholine, as of page 156, right column, “Materials and Methods” section.
As to claim 46, Jubeh teaches hydrogenated soy phosphatidylcholine, as of Jubeh, page 156, right column, “Materials and Methods” section.

As to claim 53, Jubeh teaches cholesterol, as of page 156, right column, sections entitled “Materials and Methods” and “Liposomes preparation.” As such, the skilled artisan would have been motivated to have made liposomes comprising cholesterol.
As to claim 54, Jubeh teaches liposomes comprising HSPC:HSPG:cholesterol at a molar ratio of 4:2:3, as of Jubeh, page 156, right column, section entitled “liposome preparation,” wherein “HSPC” refers to hydrogenated soy phosphatidylcholine and “HSPG” to hydrogenated soy phosphatidylglycerol. While Jubeh does not explicitly teach the weight percentage of cholesterol, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising phosphatidylcholine and cholesterol used for treatment of ulcerative colitis is taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of cholesterol. Additionally, generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, there does not appear to be evidence of criticality of cholesterol concentration.
As to claim 55, Jubeh teaches liposomes comprising HSPC:HSPG:cholesterol at a molar ratio of 4:2:3, as of Jubeh, page 156, right column, section entitled “liposome 
As to claim 56, Jubeh teaches liposomes comprising HSPC:HSPG:cholesterol at a molar ratio of 4:2:3, as of Jubeh, page 156, right column, section entitled “liposome preparation”. This appears to be about 44.4 mol% HSPC and about 33.3 mol% cholesterol. This is within the claimed requirements.
As to claim 57, Jubeh teaches liposomes sized about 400 nm, as of Jubeh, page 157, Table 1 at bottom of page. This size range is slightly larger than the claimed size range. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of small unilamellar vesicles for treatment of ulcerative colitis are taught by the prior art. As such, it is not inventive to discover the optimum or workable size range by routine experimentation.
As to claim 58, this is an independent claim drawn to a method of treating a gastrointestinal autoimmune disorder. This method comprises administering a therapeutically effective amount of small unilamellar liposomes which are essentially devoid of one of the compounds recited by the claim. As explained in the above rejection of claim 42, the skilled artisan would have been motivated to have made liposomes from phosphatidylcholine in the absence of an additional therapeutic agent to administer to a patients suffering from ulcerative colitis because phosphatidylcholine has a therapeutic effect against ulcerative colitis, as taught by Stremmel.

As to claim 60, Jubeh teaches an aqueous solution, as of page 156, right column, beginning of last paragraph. Said aqueous solution comprises water. Water is understood to read on the required pharmaceutically acceptable excipient.
As to claim 61, Stremmel teaches oral and rectal administration, as of the abstract. Stremmel also teaches an amount of dosage of 5-20 grams in 100 mL, which is understood to be about 50-200 mg per mL. This overlaps with the recited range of about 10 to about 200 mg/mL. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 62, Jubeh teaches an aqueous solution, as of page 156, right column, beginning of last paragraph. Said aqueous solution comprises water. Water is understood to read on the required pharmaceutically acceptable excipient.


Claims 47-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stremmel (US Patent 6,677,319) in view of Jubeh et al. (Journal of Drug Targeting, Vol. 14(3), April 2006; 155–163), the combination further in view of Immordino et al. (International Journal of Nanomedicine 2006, 1(3) 297–315) and Bogunovic et al. (Immunologic Research volume 54, 2012, pages 37–49).
Stremmel is drawn to phosphatidylcholine for treating ulcerative colitis. Jubeh is drawn to a liposome which contains phosphatidylcholine and may contain additional ingredients that are not active agents prescribed for treatment of a gastrointestinal disorder. See the rejection above over Stremmel in view of Jubeh.
None of the above references teach derivatization with polyethylene glycol.
Immordino et al. (hereafter referred to as Immordino) is drawn to liposomes which are derivatized with polyethylene glycol, as of Immordino, page 297, title and abstract. Said polyethylene glycol derivatization helps extend circulation time while reducing mononuclear phagocytic system uptake, as of Immordino, page 297, abstract.
Immordino does not teach treating ulcerative colitis.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the liposome of Jubeh with polyethylene glycol. Jubeh is drawn to administration of phosphatidylcholine liposomes for the treatment of ulcerative colitis. Immordino teaches derivatization of liposomes with polyethylene glycol to decrease mononuclear phagocytic system uptake. As such, the skilled artisan would have been motivated to have derivatized the liposomes of Jubeh with polyethylene glycol in order to have predictably decreased mononuclear phagocytic system uptake and to have predictably increased the amount of time the liposomes spend in the body with a reasonable expectation of success.
As to the currently rejected claims, the examiner notes that Immordino appears to be drawn to administration to the circulatory system, as of Immordino, page 297, 
As to claim 47, the polyethylene glycol of Immordino, e.g. as of the abstract is understood to be a stabilizing polymer molecule.
As to claim 48, the polyethylene glycol of Immordino is understood to be a polyalkylether.
As to claim 49, Immordino teaches polyethylene glycol, as of Immordino, page 297, abstract.
As to claim 50, Immordino teaches polyethylene glycol with a molecular weight of 1900, 750, and 5000 Daltons, as of Immordino, page 304, right column, first full paragraph.
As to claim 51, Immordino teaches 5 mol% polyethylene glycol, as of page 305, right column, top paragraph.


Claims 47-49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stremmel (US Patent 6,677,319) in view of Jubeh et al. (Journal of Drug Targeting, Vol. 14(3), April 2006; 155–163), the combination further in view of Awasthi et al. (Journal of Drug Targeting, 2002 Vol. 10 (5), pp. 419–427).
Stremmel is drawn to phosphatidylcholine for treating ulcerative colitis. Jubeh is drawn to a liposome which contains phosphatidylcholine and may contain additional ingredients that are not active agents prescribed for treatment of a gastrointestinal disorder. See the rejection above over Stremmel in view of Jubeh.
None of the above references teach derivatization with polyethylene glycol.
Awasthi et al. (hereafter referred to as Awasthi) teaches that liposomes comprising polyethylene glycol (abbreviated as PEG) target the colon, as of Awasthi, page 419, title and abstract.
Awasthi does not appear to teach that the liposome itself would have been therapeutically active in the absence of an additional therapeutic agent.
It would have been prima facie obvious for one of ordinary skill in the art to have derivatized the liposomes of Jubeh with polyethylene glycol. The combination of Stremmel and Jubeh are drawn to delivery of phosphatidylcholine to the inflamed colon of an individual suffering from ulcerative colitis, in view of the therapeutic effect of phosphatidylcholine against ulcerative colitis taught by Stremmel. As such, the skilled artisan would have been motivated to have derivatized the liposome of Jubeh in order to have predictably targeted said liposome to the site of the inflamed colon with a reasonable expectation of success.
As to claim 47, the PEG of Awasthi, page 419, title, is understood to read on the required stabilizing polymer.

As to claim 49, the PEG of Awasthi is understood to read on the required PEG.
As to claim 51, Awasthi appears to teach about 3.9% pegylated lipid, as of Awasthi, page 420, right column, section entitled “Preparation of Liposomes.”


Response to Arguments
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 4 February 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, page 7, applicant appears to argue that Stremmel is not drawn to the administration of liposomes, as required by the instant claims. Applicant’s arguments in favor of this position appear to be that the inventors of the Stremmel document knew what liposomes were, yet the word “liposome” is not mentioned once in the Stremmel document. As such, applicant appears to argue that Stremmel is drawn only to non-liposomal forms of phosphatidylcholine, and the skilled artisan would not have been motivated to have administered the phosphatidylcholine of Stremmel in the form of liposomes.
This is not persuasive. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See MPEP 2145(X)(D)(1), citing In re Fulton, 391 F.3d 1195, 1201, 73 
Additionally, one cannot show nonobviousness by attacking references individually (e.g. Stremmel by itself) where the rejections are based on combinations of references (the combination of Stremmel in view of Jubeh). In this case, that the combination of Stremmel in view of Jubeh teaches liposomes is understood to be sufficient to meet the claimed requirements.
Applicant then notes that Jubeh teaches antioxidants delivered for treatment of ulcerative colitis, as of applicant’s response, paragraph bridging pages 7-8. To the extent that applicant is arguing that these antioxidants are excluded by the claims, this is not persuasive. Claims 42 and 58 exclude an active agent that is prescribed for treatment of a gastrointestinal disorder, specifically ulcerative colitis, which is the elected specie. The antioxidants of Jubeh are not prescribed for the treatment of ulcerative colitis. See the above section entitled “Claim Interpretation” for a description of how the phrase “prescribed for treatment of ulcerative colitis” is being interpreted. Moreover, claim 62 explicitly recites that antioxidants are non-active compounds which are not prescribed for the treatment of ulcerative colitis. As such, the combination of Stremmel and Jubeh lacks an active agent in a medication prescribed for treatment of ulcerative colitis, as required by the instant claims.
Applicant then argues that phosphatidylcholine in Stremmel is an active agent, whereas phosphatidylcholine in Jubeh is a carrier which is not considered an active 
With regard to the rejection over Stremmel in view of Jubeh, Immordino, and Bogunovic, applicant argues that the skilled artisan would not have been motivated to have formed liposomes because there would have been no expectation that the liposomes would have disintegrated at the site of inflammation, as of applicant’s response, page 10, top three paragraphs. For the reason that the skilled artisan would not have been motivated to have formed a liposome, applicant argues that the skilled artisan would not have been motivated to have modified a liposome by pegylation, as taught by Immordino.

Applicant then argues that the skilled artisan would not have been motivated to have used lipids other than phosphatidylcholine, as of applicant’s response, page 10, third paragraph. The examiner disagrees, on the grounds that Jubeh teaches and hydrogenated soybean phosphatidylglycerol and cholesterol on page 156, right column, section entitled “Materials and Methods.”
With regard to the previously applied rejection over Stremmel in view of Jubeh and Awasthi, applicant argues that the reasons applicant to the rejection over Stremmel in view of Jubeh, Immordino, and Bogunovic are also applicable to the rejections over Stremmel in view of Jubeh and Awasthi, as of page 11 of applicant’s response. This is not persuasive. The rejection over Stremmel in view of Jubeh, Immordino, and Bogunovic is persuasive for the reasons set forth in the paragraph above. As the arguments drawn to the rejection over Stremmel in view of Jubeh, Immordino, and Bogunovic are not persuasive, these arguments are also not persuasive in regard to the rejection over Stremmel in view of Jubeh and Awasthi.


Additional Cited Reference and Note Regarding Pro-Liposomes
One of the arguments presented by applicant regarding the Stremmel reference is that the composition of Stremmel comprises phospholipids that are not in the form of liposomes, whereas the instantly claimed invention requires liposomes. See page 7, second to last paragraph of applicant’s arguments. Even if, purely en arguendo, the compositions administered by Stremmel would not have been liposomes at the time of oral administration, there appears to have been evidence supporting the position that the compositions administered by Stremmel could have interconverted to liposomes in vivo after administration. In support of this position, the examiner cites Orthoefer (WO 2000/45770 A2). Orthoefer is drawn to compressed, solid lecithin preparations, as of Orthoefer, title and abstract. The skilled artisan would have understood that the term “lecithin” refers either to phosphatidylcholine or to a preparation comprising phosphatidylcholine as the majority ingredient. The composition of Orthoefer, while not in the form of a liposome itself, appears to form into a liposome upon hydration in the small intestine. See e.g. Orthoefer, page 10, lines 9-12, relevant paragraph reproduced below.

    PNG
    media_image3.png
    235
    916
    media_image3.png
    Greyscale

Stremmel, column 3 lines 25-33, appears to teach a composition in the form of tablets, granulates, capsules, pellets or pellet tablets. The dosage forms of Stremmel, like those in Orthoefer, are solid dosage forms. As such, the skilled artisan may have 
The examiner clarifies that Orthoefer is not part of the statement of rejection. Orthoefer also differs from the claimed invention because Orthoefer does not teach treating ulcerative colitis. In contrast, Orthoefer has been cited to rebut applicant’s arguments that the Stremmel reference is not relevant to the instantly claimed subject matter because Stremmel does not teach liposomes.
As an additional reference related to proliposomes, the examiner cites Nekkanti et al. (Current Pharmaceutical Biotechnology, 2015, 16, pages 303-312). Nekkanti et al. (hereafter referred to as Nekkanti) is a review article drawn to proliposomes, as of Nekkanti, page 303, title and abstract. As is the case with Orthoefer, the examiner clarifies that Nekkanti is not part of the statement of rejection. Orthoefer also differs from the claimed invention because Nekkanti does not teach treating ulcerative colitis. As is the case regarding the Orthoefer reference, Nekkanti has been cited to rebut applicant’s arguments that the Stremmel reference is not relevant to the instantly claimed subject matter because Stremmel does not teach liposomes.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612